DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 18 July 2022 has been entered. Claims 1 and 3-20 remain pending in the application. Applicant’s amendment to claims 6-9 overcome each and every claim objection previously set forth in the non-final office action mailed 18 March 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 16 and 18, “constant velocity” was not described in the original disclosure. Claims 19 and 20 are rejected as depending from claim 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10, from which claim 16 depends, recites the full equation and encompasses the situation wherein Tmotor is substantially equal to Tdrag.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie et al. (US 4,679,557) in view of Hull (US 2,088,654).
Regarding claim 1, Opie discloses an atherectomy system, comprising: an atherectomy burr (col. 2, line 19); a drive mechanism (fig. 1, element 12; col. 2, ll. 58-59) adapted to rotatably actuate the atherectomy burr; a controller (col. 3, ll. 1-11) adapted to regulate operation of the drive mechanism; the controller adapted to calculate an estimated load torque at the atherectomy burr based upon at least one of an angular velocity of the atherectomy system and an angular acceleration of the atherectomy system (col. 6, line 67 to col. 7, line 10); and the controller further adapted to stop or reverse the drive mechanism when the estimated load torque at the atherectomy burr exceeds a torque threshold (col. 7, ll. 16-20).
Opie discloses the invention essentially as claimed except wherein the controller is adapted to determine an angular position of the atherectomy system. Opie does disclose accounting for acceleration, mechanical energy storage, and friction when determining the torque trip threshold (col. 7, ll. 4-10). Hull teaches that acceleration and friction can be determined as a function of the angular position (col. 1, line 55 to col. 2, line 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Opie to determine angular position as taught by Hull, in order to employ a well known means of calculating friction and acceleration
Regarding claim 3, the controller is adapted to determine an angular velocity of the atherectomy system by determining a first derivative with respect to time of the angular position (Hull; col. 1, line 55 to col. 2, line 24).
Regarding claim 4, the controller is adapted to determine an angular acceleration of the atherectomy system by determining a second derivative with respect to time of the angular position (Hull; col. 1, line 55 to col. 2, line 24).
Regarding claim 9, the drive mechanism comprises: a drive cable (fig. 1, element 18) coupled with the atherectomy burr (fig. 3, element 20); and a drive motor (fig. 1, element 12) adapted to rotate the drive cable.
Regarding claim 10, Opie discloses an atherectomy system, comprising: a drive mechanism (fig. 1, element 12; col. 2, ll. 58-59) adapted to rotatably actuate an atherectomy burr (col. 2, line 19); a controller (col. 3, ll. 1-11) adapted to regulate operation of the drive mechanism; the controller adapted to calculate an estimated load torque at the atherectomy burr (col. 7, ll. 4-10); ; the controller further adapted to stop or reverse the drive mechanism when the load torque exceeds a torque threshold (col. 7, ll. 16-20).
Opie discloses the invention essentially as claimed except wherein the estimated load torque at the atherectomy burr is calculated in accordance with equation (2): Tload  = Tmotor - Tdrag - I * θ̇̈  (2) where: Tmotor is an estimated motor torque for the drive motor; Tdrag is an estimated drag torque for the drive mechanism; I is a system inertia value; and θ̇̈ is an angular acceleration value. However, Opie does disclose accounting for acceleration, mechanical energy storage, and friction when determining the torque trip threshold (col. 7, ll. 4-10). Hull teaches that the motor torque can be expressed as a function of friction and acceleration (col. 1, line 43 to col. 2, line 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Opie to determine load torque as taught by Hull, in order to employ a well known equation for expressing the relationship between motor torque, friction, and acceleration. Examiner notes that the load torque is a form of friction. As explained in Opie, it is necessary to separate out drag caused by rotation of the device within the guide sheath from drag caused by interaction with tissue (see col. 3, ll. 32-38).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Hull, as applied to claim 1, and further in view of Culp et al. (US 6,017,354).
Regarding claim 5, modified Opie discloses the controller is adapted to calculate the estimated load torque Tload at the atherectomy burr as a function of CD *  θ̇ - I * θ̇̈ , where CD is a coefficient of friction value; θ̇  is the angular velocity of the atherectomy system; I is an inertia of the atherectomy system; and θ̇̈  is the angular acceleration of the atherectomy system (Hull; col. 1, line 55 to col. 2, line 20). Modified Opie disclose the invention essentially as claimed except wherein Tload is calculated as a function of KT * i, where KT is a torque constant for the drive motor and i is a drive motor current. Culp teaches that motor torque can be determined as a function of motor current (col. 18, ll. 31-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Opie in view of Hull with the method of determining motor torque taught by Culp, in order to solve for an unknown on the right side of Hull’s equation.
Regarding claim 6, i is a measured or calculated value. Examiner notes that regardless of how i is determined, the device of Opie is fully capable of performing the calculation.
Regarding claim 7, CD is a constant. Examiner notes that regardless of how CD is determined, the device of Opie is fully capable of performing the calculation.
Regarding claim 8, CD is a calculated value. Examiner notes that regardless of how CD is determined, the device of Opie is fully capable of performing the calculation.

Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Hull, as applied to claim 10, and further in view of Culp.
Regarding claim 11, modified Opie discloses the invention essentially as claimed except wherein Tmotor is calculated by the controller in accordance with equation (3): Tmotor = KT * i (3), where KT is a torque constant for the drive motor; and i is a drive motor current. Culp teaches that motor torque can be determined as a function of motor current (col. 18, ll. 31-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Opie in view of Hull with the method of determining motor torque taught by Culp, in order to solve for an unknown on the right side of Hull’s equation.
Regarding claim 12, i is a measured or calculated value. Examiner notes that regardless of how i is determined, the device of Opie is fully capable of performing the calculation.
Regarding claim 13, Tdrag is calculated by the controller in accordance with equation (4): Tdrag = CD * θ̇ (4), where CD is a coefficient of friction value; and θ̇ is an angular velocity value (see Hull; col. 2, ll. 13-20)
Regarding claim 14, CD is a constant. Examiner notes that regardless of how CD is determined, the device of Opie is fully capable of performing the calculation.
Regarding claim 15, CD is a time varying value. Examiner notes that regardless of how CD is determined, the device of Opie is fully capable of performing the calculation.
Regarding claim 16, when running at constant velocity, Tmotor is substantially equal to Tdrag, and thus at steady state Tload is calculated by the controller in accordance with equation (5): Tload  = - I * θ̇̈  (5). Examiner directs applicant to the 112(b) interpretation set forth above.
Regarding claim 17, the drive mechanism comprises: a drive cable (fig. 1, element 18) coupled with the atherectomy burr (fig. 3, element 20); and a drive motor (fig. 1, element 12) adapted to rotate the drive cable.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Hull and Culp.
Regarding claim 18, Opie discloses an atherectomy system, comprising: a drive mechanism (fig. 1, element 12; col. 2, ll. 58-59) adapted to rotatably actuate an atherectomy burr (col. 2, line 19); a controller (col. 3, ll. 1-11) adapted to regulate operation of the drive mechanism (col. 7, ll. 4-10); the controller adapted to stop or reverse the drive mechanism when an estimated torque value Tload at the atherectomy burr exceeds a torque threshold (col. 7, ll. 16-20).
Opie discloses the invention essentially as claimed except, wherein when the atherectomy system is accelerating, the controller is adapted to calculate Tload in accordance with equation (1): Tload  = [motor torque] - CD *  θ̇ - I * θ̇̈  (1), CD is a coefficient of friction value; θ̇ is the angular velocity of the atherectomy system; I is an inertia of the atherectomy system; and θ̇̈ is the angular acceleration of the atherectomy system; and wherein when the atherectomy system is at constant velocity, the controller is adapted to calculate Tload in accordance with equation: Tload  = - I * θ̇̈.  However, Opie does disclose accounting for acceleration, mechanical energy storage, and friction when determining the torque trip threshold (col. 7, ll. 4-10). Hull teaches that the motor torque can be expressed as a function of friction and acceleration (col. 1, line 43 to col. 2, line 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Opie to determine load torque as taught by Hull, in order to employ a well known equation for expressing the relationship between motor torque, friction, and acceleration. Examiner notes that the load torque is a form of friction. As explained in Opie, it is necessary to separate out drag caused by rotation of the device within the guide sheath from drag caused by interaction with tissue (see col. 3, ll. 32-38).
Modified Opie discloses the invention essentially as claimed except wherein motor torque is calculated by the controller in accordance with equation (3): Tmotor = KT * i (3), where KT is a torque constant for the drive motor; and i is a drive motor current. Culp teaches that motor torque can be determined as a function of motor current (col. 18, ll. 31-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Opie in view of Hull with the method of determining motor torque taught by Culp, in order to solve for an unknown on the right side of Hull’s equation.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Hull and Culp, as applied to claim 18 above, and further in view of Palermo (US 2010/0125276).
Regarding claim 19, modified Opie discloses the invention essentially as claimed except wherein the drive mechanism is adapted to accelerate the atherectomy burr to full speed in less than 2 seconds. Palermo teaches an atherectomy device (paragraph 0003) that accelerates the drill tip from zero to maximum speed in 0.001 to 1 seconds. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Opie to be capable of accelerating the burr to its maximum speed in under a second as taught by Palermo, in order to reduce delays in resecting tissue.
Regarding claim 20, modified Opie discloses the invention essentially as claimed except wherein the drive mechanism includes a drive motor having a power rating of at least about 60 watts. Culp teaches that motors for medical rotary cutters require up to 500 watts (col. 53, ll. 16-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rivers to have a power rating of more than 60 watts as taught by Culp, in order to provide sufficient power to drive Opie’s device.

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
In response to the claim 1 argument on page 8 that Opie does not measure or calculate torque at the burr, examiner notes that the cited passage states that the purpose of the determining the torque is to detect unwanted torque to the vessel.
In response to the claim 1 argument on page 8 that Opie only discloses measuring the load torque at the atherectomy burr and not calculating the load torque, examiner notes that Opie discloses adjusting for accelerations of the drive system. If the torque sensor measured torque directly at the burr, it would be unnecessary to account for the acceleration of the drive system to determine the torque.
In response to the claim 1 argument on page 8 that Opie in view of Hull does not disclose the controller adapted to determine an angular position, examiner notes that Opie does disclose accounting for acceleration and Hull teaches that, when determining torque, angular acceleration can be calculated as a function of angular position. Therefore, it would have been obvious to measure angular position.
In response to the claim 5 argument on page 10 that Culp does not disclose that motor torque can be determined as a function of motor current, examiner notes that the cited passages disclose that the “current drawn-to-torque generated should be linear” with some variation. Examiner maintains that a mostly linear relationship can be used to perform calculations in both directions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,679,557 discloses a method of compensating for catheter drag to distinguish between friction within the device and friction with the tissue (col. 3, ll. 32-36; col. 6, line 67 to col. 7, line 15).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771